ITEMID: 001-90671
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF BURDOV v. RUSSIA (No. 2)
IMPORTANCE: 1
CONCLUSION: Remainder inadmissible;Violation of Article 6 - Right to a fair trial (Article 6 - Enforcement proceedings;Article 6-1 - Access to court;Reasonable time);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions;Possessions);No violation of Article 6 - Right to a fair trial (Article 6 - Enforcement proceedings;Article 6-1 - Access to court;Reasonable time);No violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions;Possessions);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy);Respondent State to take measures of a general character (Article 46 - Pilot judgment;General measures);Respondent State to take individual measures (Article 46 - Pilot judgment;Individual measures);Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 6. The applicant, Mr Anatoliy Tikhonovich Burdov, is a Russian national who was born in 1952 and lives in Shakhty, in the Rostov region of the Russian Federation.
7. On 1 October 1986 the applicant was called up by the military authorities to take part in emergency operations at the site of the Chernobyl nuclear plant disaster. The applicant was engaged in the operations until 11 January 1987 and, as a result, suffered from extensive exposure to radioactive emissions. He is entitled to various social benefits in this connection.
8. Considering that the competent State authorities failed to pay these benefits in full and in due time, the applicant repeatedly sued them in domestic courts from 1997 onwards. The courts repeatedly granted the applicant’s claims but a number of their judgments remained unenforced for various periods of time.
9. On 20 March 2000 the applicant first complained before the Court about non-enforcement of domestic judicial decisions (application no. 59498/00). In its judgment of 7 May 2002, the Court found that the Shakhty City Court’s decisions of 3 March 1997, 21 May 1999 and 9 March 2000 had remained unenforced wholly or in part at least until 5 March 2001, when the Ministry of Finance took the decision to pay in full the debt owed to the applicant. The Court accordingly held that there had been violations of Article 6 of the Convention and of Article 1 of Protocol No. 1 on account of the authorities’ failure for years to take the necessary measures to comply with these decisions (see Burdov v. Russia, no. 59498/00, §§ 37-38, ECHR 2002III).
10. Under the terms of Article 46 § 2 of the Convention, the Court’s judgment of 7 May 2002 in Burdov was transmitted to the Committee of Ministers for the supervision of its execution. The Committee invited the Government to inform it of the measures which had been taken in consequence of the Court’s judgment of 7 May 2002, having regard to the Russian Federation’s obligation under Article 46 § 1 to abide by it. On 22 December 2004 the Committee adopted Resolution ResDH(2004)85 in this case. The measures taken by the Russian authorities were summarised by the Government in the Appendix to this Resolution:
“... With regard to individual measures, the amounts due under the domestic judicial decisions were paid to the applicant on 5 March 2001. ... Subsequently, a fresh indexation of the monthly allowance was ordered by the Shakhty City Court on 11 July 2003 (final on 1 October 2003). The social authorities continue to comply with the domestic judicial decisions by regularly paying the sums awarded.
In addition, the following general measures were adopted by the Russian authorities to comply with the European Court’s judgment.
(a) Resolving similar cases
At the outset, the government paid the arrears accumulated as a result of the non-execution, as in the present case, of domestic judgments ordering the payment of compensation and allowances for the Chernobyl victims in the applicant’s position (a total of 2,846 million Russian roubles were paid between January and October 2002).
5,128 other domestic judgments concerning the indexation of the allowances for the victims of Chernobyl were executed by the authorities.
The government has also improved its budgetary process to ensure that the necessary budgetary means are allocated to social security bodies (2,152,071,000 Russian roubles were allocated for 2003, 2,538,280,500 Russian roubles for 2004, and 2,622,335,000 for 2005) to allow them continuously to meet their financial obligations arising, inter alia, from similar judgments. ...
(b) New indexation system introduced through legislation
As regards the obligation of continuous indexation of the amounts awarded by domestic courts, the legislation in force at the relevant time provided for the cost of living as an index for the calculation of allowances. By a decision of 19 June 2002, the Constitutional Court declared the relevant legislative provisions unconstitutional, in so far as this system was found to lack clarity and predictability; in this decision, the Constitutional Court referred, inter alia, to the conclusions of the European Court in the Burdov judgment. Consequently, on 2 April 2004, the Russian Parliament amended the legislation governing the social insurance of Chernobyl victims. The new law, which has been in force since 29 April 2004, provides for a new system of indexation of allowances, which is based on the inflation rate used for the calculation of the federal budget for the next financial year.
(c) Publication and dissemination of the judgment
The European Court’s judgment in [the] Burdov case has been published in Rossijskaia Gazeta (on 4 July 2002), the main official periodical publishing all laws and regulations of the Russian Federation and widely disseminated to all authorities. The judgment has also been published in a number of Russian legal journals and Internet databases, and is thus easily available to the authorities and the public.
(d) Conclusion
In view of the foregoing, the Russian government considers that the measures adopted following the present judgment will prevent new similar violations of the Convention in respect of the category of persons in the applicant’s position and that the Russian Federation has thus fulfilled its obligations under Article 46 § 1 of the Convention in the present case.
The government also believes that the measures adopted constitute, moreover, a noticeable step towards resolving the more general problem of non-enforcement of domestic court decisions in various areas, as highlighted in particular by other cases brought before the European Court against the Russian Federation. The government continues to take measures to remedy this problem, not least in the context of the execution, under the Committee’s supervision, of other judgments of the European Court.”
11. The Committee of Ministers was satisfied that on 16 July 2002, within the time-limit set, the Government had paid the applicant the sum of just satisfaction provided for in the judgment of 7 May 2002. It further noted, in particular, the measures taken in respect of the category of persons in the applicant’s position. Having regard to all the measures adopted, the Committee concluded that the Government had exercised its functions under Article 46 § 2 of the Convention in this case. The Committee noted at the same time that the more general problem of non-execution of domestic court decisions in the Russian Federation was being addressed by the authorities, under the Committee’s supervision, in the context of other pending cases.
12. On 17 April 2003 the Shakhty City Court ordered the Directorate of Labour and Social Development (Управление труда и социального развития) of Shakhty to pay the applicant 15,984.80 Russian roubles (RUB) as compensation for delays in payment of benefits in accordance with Article 208 of the Code of Civil Procedure. On 9 July 2003 the judgment was upheld by the Rostov Regional Court and became final.
13. During 2003-05 the applicant consecutively submitted the writ of execution to the defendant authority, to bailiffs, to the Federal Treasury and then again to the defendant authority. On 19 August 2005 the authorities transferred the amount of the court’s award to the applicant’s account.
14. On 4 December 2003 the Shakhty City Court ordered the Directorate of Labour and Social Development to pay the applicant RUB 68,463.54 as default interest for delays in payments between 1999 and 2001, in accordance with the Compulsory Social Insurance Act 1998 (no.125-ФЗ). The judgment was not appealed against and became final on 15 December 2003.
15. According to the applicant, he submitted the writ for execution to the respondent department on the same date. On an unspecified date the writ was submitted to the Shakhty Bailiffs’ Department; the latter decided on 30 June 2004 that the judgment was impossible to enforce as the debtor’s possessions could not be seized.
16. On 14 November 2005 the Shakhty City Court granted the defendant authority’s request for correction of an arithmetic error and reduced the award to RUB 68,308.42. On 9 March 2006 the same court granted the applicant’s request for correction of an arithmetic error and ordered the defendant authority to pay the applicant RUB 108,251.95. On 18 October 2006 the authorities paid the latter amount to the applicant.
17. On 24 March 2006 the Shakhty City Court ordered the Department of Labour and Social Development (Департамент труда и социального развития) of Shakhty to index-link the monthly food allowance due to the applicant as of 1 January 2006. The court set the amount of monthly payments at RUB 1,183.73 with subsequent indexation and ordered a one-off payment of RUB 36,877.06 for compensation for shortfalls in previous monthly payments. In addition, as of 1 January 2006 the Department was ordered to proceed with monthly payments of RUB 1,972.92 with subsequent indexation in respect of compensation for health damage. The court further ordered the defendant authority to pay the applicant RUB 4,980.24 and RUB 13,312.46 as compensation for shortfalls in monthly payments made between 2000 and 2005 for health damage and food allowance respectively and an additional indexation payment of RUB 1,652.35 for health damage. On 22 May 2006 the judgment was upheld by the Rostov Regional Court and became final.
18. On 20 July 2007 the Shakhty City Court corrected an arithmetic error in its judgment and changed the initially awarded amount of RUB 4,980.24 to RUB 5,222.78.
19. On 2 November 2006 the judgment of 24 March 2006 was executed in its major part: a total of RUB 67,940.56 was credited to the applicant’s account. At the same time, the Ministry of Finance did not upgrade the monthly payments as ordered by the court’s judgment and the applicant continued to receive such payments at a lower level. On 1 July 2007 the Ministry decided to upgrade them. On 17 August 2007 the applicant received RUB 9,112.26 as compensation for shortfalls in monthly payments accumulated until that date.
20. On 22 May 2007 the Shakhty City Court decided that the Department of Labour and Social Development was to pay the applicant as of 1 June 2007 the amount of RUB 17,219.43 monthly, with subsequent indexation, in respect of compensation for health damage. In addition, the Department was to pay the applicant RUB 188,566 as compensation for shortfalls in previous monthly payments. The judgment was not appealed against and became final on 4 June 2007. It was enforced on 5 December 2007.
21. On 21 August 2007, the Shakhty City Court ordered the Federal Labour and Employment Agency to pay the applicant RUB 225,821.73 as compensation for certain delayed payments in respect of health damage between 2000 and 2007. The judgment was not appealed against and became final on 3 September 2007. It was enforced on 3 December 2007.
22. Section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997 (no. 119-ФЗ), as in force at the material time, provided that a bailiff was to set a time-limit of up to five days for the defendant’s voluntary compliance with a writ of execution. The bailiff was also to warn the defendant that coercive action would follow should the defendant fail to comply with the time-limit. Under section 13 of the Law, the enforcement proceedings had to be completed within two months of the receipt of the writ of execution by the bailiff.
23. In 2001-05 the judgments delivered against the public authorities were executed in accordance with a special procedure established, inter alia, by the Government’s Decree no. 143 of 22 February 2001 and, subsequently, by Decree no. 666 of 22 September 2002, entrusting execution to the Ministry of Finance (see further details in Pridatchenko and Others v. Russia, nos. 2191/03, 3104/03, 16094/03 and 24486/03, §§ 33-39, 21 June 2007). By a judgment of 14 July 2005 (no. 8-П), the Constitutional Court considered certain provisions governing the special execution procedure to be incompatible with the Russian Constitution. Following the judgment, the Law of 27 December 2005 (no. 197-ФЗ) introduced a new Chapter in the Budget Code modifying this special procedure. The Law notably empowered the Federal Treasury to execute judgments against legal entities funded by the federal budget and the Ministry of Finance to execute judgments against the State. Under Article 242 § 2 (6) of the Budget Code, the judgments must be executed within three months after receipt of the necessary documents.
24. Further special procedures governing payment of social benefits to persons who suffered from exposure to radioactive emissions in the Chernobyl disaster were set by Law no. 1244-1 of 15 May 1991 with subsequent amendments and by the Government’s Decrees no. 607 of 21 August 2001, no. 73 of 14 February 2005 and no. 872 of 30 December 2006. In 2002-04 compensation for health damage was ensured by the Ministry of Labour within the limits of the budgetary allocations provided for the relevant fiscal year. In 2005-06 such compensation was ensured by territorial departments of the Federal Labour and Employment Agency and in 2007-08 by the Agency itself on the basis of registers submitted by social welfare bodies and within the limits of the budgetary allocations provided to that effect.
25. The 2007 Activities Report of the Commissioner for Human Rights of the Russian Federation pointed out that the perception of domestic judgments as what one might call “non-compulsory recommendations” was still a widespread phenomenon not only in society but also in State bodies. It noted that the non-enforcement problem had also arisen in respect of judgments of the Constitutional Court. According to the report, the problem had been discussed between December 2006 and March 2007 at special meetings in all federal circuits involving regional authorities and representatives of the President’s Administration. An idea thus emerged of setting up a national filter mechanism that would allow for examination of Convention complaints at the domestic level. The Commissioner concluded that joint efforts should be deployed with a view to eliminating the roots of the problem rather than simply reducing the number of complaints.
26. Chapter 25 of the Code of Civil Procedure provides a procedure for challenging State authorities’ acts or inaction in courts. If a court finds that the complaint is well-founded, it orders the State authority concerned to remedy the breach or unlawfulness found (Article 258).
27. Article 208 of the Code of Civil Procedure provides for “indexation” of judicial awards: the court which made the award may upgrade it upon a party’s request in line with the increase in the official retail price index until the date of effective payment. Default interest and other compensation for pecuniary damage may in addition be recovered from the debtor for non-compliance with a monetary obligation and use of another person’s funds (Article 395 of the Civil Code).
28. Damage caused by unlawful action or inaction of State or local authorities or their officials is subject to compensation from the Federal Treasury or a federal entity’s treasury (Article 1069). Compensation for damage caused to an individual by unlawful conviction, prosecution, detention on remand or prohibition on leaving his or her place of residence pending trial is granted in full regardless of the fault of the State officials concerned and following the procedure provided for by law (Article 1070 § 1). Damage caused by the administration of justice is compensated if the fault of the judge is established by a final judicial conviction (Article 1070 § 2).
29. A court may hold the tortfeasor liable for non-pecuniary damage caused to an individual by actions impairing his or her personal non-property rights or affecting other intangible assets belonging to him or her (Articles 151 and 1099 § 1). Compensation for non-pecuniary damage sustained through an impairment of an individual’s property rights is recoverable only in cases provided for by law (Article 1099 § 2 of the Civil Code). Compensation for non-pecuniary damage is payable irrespective of the tortfeasor’s fault if damage was caused to an individual’s life or limb, sustained through unlawful criminal prosecution, dissemination of untrue information and in other cases provided for by law (Article 1100 of the Civil Code).
30. Article 315 of the Criminal Code provides for sanctions for persistent failure by any State official or civil servant to comply with a judicial decision that has entered into legal force. The sanctions include a fine, temporary suspension from service, community service (обязательные работы) for a maximum term of 240 hours or deprivation of liberty for a maximum term of two years.
31. By Ruling no. 1-P of 25 January 2001, the Constitutional Court found that Article 1070 § 2 of the Civil Code was compatible with the Constitution in so far as it provided for special conditions on State liability for damage caused by the administration of justice. It clarified, nevertheless, that the term “administration of justice” did not cover judicial proceedings in their entirety but only judicial acts touching upon the merits of a case. Other judicial acts – mainly of a procedural nature – fell outside the scope of the notion “administration of justice”.
32. State liability for the damage caused by such procedural acts or failures to act, such as a breach of the reasonable time for court proceedings, could arise even in the absence of a final criminal conviction of a judge if the fault of the judge had been established in civil proceedings. The Constitutional Court emphasised, however, that the constitutional right to compensation by the State for the damage should not be tied in with the individual fault of a judge. An individual should be able to obtain compensation for any damage incurred through a violation by a court of his or her right to a fair trial within the meaning of Article 6 of the Convention.
33. The Constitutional Court held that Parliament should legislate on the grounds and procedure for compensation by the State for the damage caused by unlawful acts or failures to act of a court or a judge and determine territorial and subject matter jurisdiction over such claims.
34. On 26 September 2008 the Plenum of the Supreme Court adopted a decision (no. 16) to submit to the State Duma of the Russian Federation a draft constitutional law on compensation by the State of damage caused by violations of the right to judicial proceedings within a reasonable time and of the right to the execution within a reasonable time of judicial decisions that have entered into legal force (hereinafter “the Compensation Bill”). The Supreme Court also decided to submit to the State Duma a second draft law introducing changes in certain legal acts in connection with the adoption of the Compensation Bill. Both drafts were formally tabled in the State Duma on 30 September 2008.
35. The purpose of the Compensation Bill is to set up in Russia a domestic legal remedy in respect of violations of the rights to judicial proceedings within a reasonable time and to the execution of an enforceable judicial decision within a reasonable time (section 1(1)). It is also provided that the applicants in cases which have not yet been declared admissible by the Court may apply for compensation of damage under the Bill within six months after its entry into force planned for 1 January 2010 (section 19). The Bill empowers courts of general jurisdiction to consider cases brought against the State on alleged violations of the above-mentioned rights (section 3(1)) and provides for specific rules to govern the proceedings in such cases. The State is represented in the proceedings by the Ministry of Finance (section 3(3)). The latter has to prove that there was no violation of the reasonable-time requirement, while the plaintiff has to prove the existence of pecuniary damage (section 11(1)). To decide a case, the court assesses its complexity, the behaviour of the parties and other actors in the proceedings, and the acts or inaction of judicial or prosecution authorities, the parties to enforcement proceedings or the enforcement authorities. The court also assesses the duration of the violation and the importance of its consequences for the person affected (section 12). If the court finds a violation, it makes a monetary award for damage to be determined taking account of the e Convention standards (section 14). The court may take a separate decision finding a breach of law by a court or State official and order specific procedural actions to be taken, with a request to report back within a month (section 15).
36. The Supreme Court’s explanatory memorandum sets out the needs for additional budgetary allocations to ensure the implementation of the Compensation Bill. The average compensation per case is estimated at 3,050 euros (EUR) having regard to the fact that the just satisfaction amounts awarded by the European Court of Human Rights in non-enforcement cases have usually ranged between EUR 1,200 and EUR 4,900.
37. The second draft law introduces amendments to other legal acts. Under new Article 1070 § 1 of the Civil Code, damage caused by violations of the reasonable-time requirement by State authorities in judicial proceedings or in the execution of judgments is compensated from the Federal Treasury. Under new Article 242 § 2 of the Budget Code, judicial decisions granting such compensation must be enforced within two months.
38. In his Address to the Federal Assembly delivered on 5 November 2008, the President of the Russian Federation stated in particular that it was necessary to establish a mechanism for compensation of damage caused by violations of citizens’ rights to trial within a reasonable time and to the full and timely implementation of court decisions. The President stressed that the execution of court decisions was still a huge problem, which concerned all courts, including the Constitutional Court. He further stated that the problem was notably due to the lack of real accountability of officials and citizens who fail to execute court decisions and that this accountability was to be established.
39. On 3-5 December 2007 the Committee of Ministers resumed consideration under Article 46 § 2 of the Convention of the group of the Court’s judgments against Russia concerning failure to enforce or delays in the enforcement of domestic judgments (Timofeyev and Others, CM/Del/OJ/DH(2007)1013). The following decision was adopted by the Committee on 19 December 2007 (CM/Del/Dec(2007)1013 FINAL):
“The Deputies, ...
1. recalled that these judgments reveal various structural problems in the Russian legal system which, by their nature and scale, severely affect its effectiveness and cause very numerous violations of the Convention an increasing number of which are complained of before the Court;
2. took note, with interest, of various measures adopted or being taken by certain competent authorities to prevent new similar violations and to remedy those that have already occurred by setting up or improving appropriate domestic procedures, measures which remain to be taken;
3. emphasised anew that the problems revealed by the judgments require urgent solutions in order to ensure that the relevant Convention rights are adequately protected at the domestic level, thus preventing an exceedingly high number of similar applications to the Court;
4. invited the competent authorities to continue bilateral consultations with the Secretariat with a view to establishing a proper strategy for adoption of the necessary measures, including the setting up of effective domestic remedies;
...”
40. The problems underlying the non-enforcement of domestic judgments in Russia and various measures taken or considered by the authorities in the context of the implementation of the Court’s judgments were addressed in detail in the Committee of Ministers’ documents CM/Inf/DH(2006)45 of 1 December 2006 and CM/Inf/DH(2006)19 rev3 of 4 June 2007. The latter document presented the progress so far achieved by the Russian authorities, pointed at a number of outstanding questions and proposed further measures, with a view to a comprehensive solution of the problem. The main avenues of action proposed were summarised as follows (see CM/Inf/DH(2006)19 rev3, cited above, p. 1):
“– Improvement of budgetary procedures and of practical implementation of the budget decisions;
– Identifying a specific State authority as a defendant;
– Ensuring effective compensation for delays (indexation, default interest, specific damages, penalties for delays);
– Increasing the effectiveness of domestic remedies for proper enforcement of judicial decisions;
– Improvement of the legal framework governing compulsory execution against the public authorities;
– Ensuring effective liability of civil servants for non-enforcement;
Special consideration is given to possible ways of ensuring coherence of the present execution mechanisms by allowing the Treasury and the bailiffs to act in a complementary manner in their respective fields of competence and under appropriate judicial review. A strong emphasis is also put on possible ways of preventing litigation against the State through improved budgetary proceedings, which would allow the State to timely comply with its pecuniary obligations.”
41. In Recommendation Rec(2004)6 to member States on the improvement of domestic remedies adopted on 12 May 2004, the Committee of Ministers recommended, inter alia:
“... that member States ... review, following Court judgments which point to structural or general deficiencies in national law or practice, the effectiveness of the existing domestic remedies and, where necessary, set up effective remedies, in order to avoid repetitive cases being brought before the Court ...”
42. The Appendix to the Recommendation further stated, inter alia:
“Remedies following a ‘pilot’ judgment
13. When a judgment which points to structural or general deficiencies in national law or practice (‘pilot case’) has been delivered and a large number of applications to the Court concerning the same problem (‘repetitive cases’) are pending or likely to be lodged, the respondent State should ensure that potential applicants have, where appropriate, an effective remedy allowing them to apply to a competent national authority, which may also apply to current applicants. Such a rapid and effective remedy would enable them to obtain redress at national level, in line with the principle of subsidiarity of the Convention system.
14. The introduction of such a domestic remedy could also significantly reduce the Court’s workload. While prompt execution of the pilot judgment remains essential for solving the structural problem and thus for preventing future applications on the same matter, there may exist a category of people who have already been affected by this problem prior to its resolution. ...
...
16. In particular, further to a pilot judgment in which a specific structural problem has been found, one alternative might be to adopt an ad hoc approach, whereby the State concerned would assess the appropriateness of introducing a specific remedy or widening an existing remedy by legislation or by judicial interpretation.
...
18. When specific remedies are set up following a pilot case, governments should speedily inform the Court so that it can take them into account in its treatment of subsequent repetitive cases.”
43. In Resolution 1516 (2006) on implementation of judgments of the European Court, adopted on 2 October 2006, the Parliamentary Assembly noted with grave concern the continuing existence in several States of major structural deficiencies which cause large numbers of repetitive findings of violations of the Convention and represent a serious danger to the rule of law in the States concerned. The Assembly listed among those deficiencies some major shortcomings in the judicial organisation and procedures in the Russian Federation, including chronic non-enforcement of domestic judicial decisions delivered against the State (see paragraph 10.2 of the Resolution). The Assembly urged the authorities of the States concerned, including the Russian Federation, to resolve the issues of particular importance mentioned in the Resolution and to give this action top political priority.
44. In the report of the Committee on Legal Affairs and Human Rights, the rapporteur, Mr Erik Jurgens, called for an urgent solution to the above-mentioned problems as they affect a very large number of people in Russia. He also warned that the influx of numerous clone cases in the Court was likely to undermine the effectiveness of the Convention mechanism (Doc. 11020). He further stated:
“ 58. The rapporteur welcomes the frank and open position of most of the Russian officials and institutions he met in Moscow as well as their clear understanding that the above problems put at stake the effectiveness of the Russian judicial system, and indeed, of the State as a whole. It is perhaps indicative that especially the presidents of the Constitutional Court and of the Supreme Court showed a very constructive attitude, as both of them recognised the problems and encouraged the rapporteur in his endeavours to help find a solution for them.
59. The authorities provided assurances that the most important problems would be addressed as a matter of priority and that appropriate steps would be taken to ensure rapid adoption of reforms required by the European Court’s judgments.
60. The Russian officials’ clear willingness to come to grips with the above-mentioned important problems is most welcome. The rapporteur stresses that the complexity of these issues is such as to require enhanced and concerted efforts of all actors within the Russian legal system.
61. Thorough reform strategies in this respect, however, still remain to be established. In view of the present problems raised in the judgments and others still to come, the rapporteur has strongly recommended to the authorities to set up a special mechanism of interagency cooperation in the implementation of Strasbourg Court judgments. Constant involvement of Parliament and the Russian delegation to the Assembly in the implementation process is also necessary. The rapporteur is convinced that his Russian parliamentary colleagues will seriously consider his recommendation to set up a specific mechanism and procedure for parliamentary oversight to implement Strasbourg Court judgments, as well as other relevant proposals made in the draft resolution. The rapporteur also trusts that the members of the Russian delegation to the Assembly will promote and follow up the adoption of the specific measures required by certain judgments (for details, see Appendix III, Part III).”
45. In the preliminary observations following a visit to Russia from 19 to 29 May 2008, the United Nations special rapporteur on the independence of judges and lawyers, Mr Leandro Despouy, voiced “important concerns at the fact that an important percentage of judicial decisions, including those against State officials, were not implemented”. He added that “problems with the implementation of judicial decisions in Russia had contributed to the poor image of the judiciary in the eyes of the population”.
VIOLATED_ARTICLES: 13
6
P1
VIOLATED_PARAGRAPHS: 6-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
NON_VIOLATED_ARTICLES: 6
P1
NON_VIOLATED_PARAGRAPHS: 6-1
P1-1
NON_VIOLATED_BULLETPOINTS: P1-1-1
